                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAI`I

                              )
CHAD BARRY BARNES,            )
                              )
          Plaintiff,          )
                              )
     v.                       )
                              )
SEA HAWAI`I RAFTING, LLC;     )
KRIS HENRY; ALOHA OCEAN       )       Civ. No. 13-00002 ACK-RLP
EXCURSIONS, LLC; JOHN         )
DOES 1-20; MARY DOES          )
1-20; DOE CORPOPRATIONS       )
1-20; DOE PARTNERSHIPS        )
1-20; DOE ASSOCIATES          )
1-20; DOE GOVERNMENTAL        )
AGENCIES 1-20; AND OTHER      )
ENTITIES 1-20, in personam;   )
AND M/V TEHANI, HA 1629-CP,   )
AND HER ENGINES, EQUIPMENT,   )
TACKLE, FARES, STORES,        )
PERMITS, FURNISHINGS, CARGO   )
AND FREIGHT; DOE VESSELS 1-20,)
in rem.                       )
                              )
          Defendants.         )
                              )

 ORDER FINDING THAT THE M/V TEHANI’S TRAILER IS AN APPURTENANCE
                          OF THE VESSEL

          For the reasons discussed below, the Court finds that

the trailer on which the M/V Tehani has been secured is an

appurtenance of the vessel to which Plaintiff Barnes’s maritime

lien attaches.

                             BACKGROUND

          For purposes of this Order, the Court will not recount

this case’s lengthy procedural history beginning in 2013.    The


                                  1
Court only discusses those facts of specific relevance to the

issue that this Order addresses.

           The Court of Appeals for the Ninth Circuit has found

that Plaintiff Chad Barry Barnes (“Plaintiff Barnes”) has a

maritime lien on in rem Defendant the vessel M/V Tehani (the

“Tehani”) on the basis of Defendant Sea Hawai`i Rafting, LLC

(“Defendant SHR”) and the Tehani’s failure to pay Plaintiff

Barnes maintenance and cure.    Barnes v. Sea Hawaii Rafting, LLC,

et al., 889 F.3d 517, 535 (9th Cir. 2018).      Defendant SHR owned

the Tehani at the time of the subject injury to seaman Plaintiff

Barnes.   The Tehani is a 25-foot rigid-hull inflatable boat

powered by twin outboard engines.      ECF No. 446 at 1-2.

Plaintiff Barnes seeks to execute his maritime lien through in

rem legal proceedings.

           On August 1, 2018, the Court issued an Order

Authorizing Issuance of Warrant for Maritime Arrest of the

Tehani.   ECF No. 388.   However, on August 6, 2018, the United

States Marshal Service notified the Court that the marshals did

not have the ability to take custody of the vessel.      See ECF No.

401.   On September 27, 2018, the Court issued an Amended Order

Authorizing Issuance of Warrant for Maritime Arrest ECF No. 441,

on the basis that Plaintiff Barnes had apparently found a

suitable substitute custodian willing to take custody of the

vessel after its arrest.


                                   2
          Plaintiff Barnes’s proposed substitute custodian has

agreed to serve in this capacity only if the Tehani is arrested

along with the trailer upon which it has been secured, which

will allow the proposed substitute custodian to easily transport

the vessel if doing so becomes necessary in the course of the

substitute custodian’s duties.      Thus, this Court must determine

whether the trailer is an appurtenance of the Tehani.

          On September 28, 2018, the Court held a Hearing on

Defendant Aloha Ocean Excursion, LLC’s (“Defendant AOE”) Motion

to Alter or Amend the Judgment. 1       ECF No. 426.   At the end of the


1 On September 6, 2018, the Court filed its Findings of Fact and
Conclusions of Law, ECF No. 424, after it held a trial on
Plaintiff Barnes’s claim for maintenance and cure. Judgment was
entered on September 7, 2018. ECF No. 425. On September 12,
2018, Defendant AOE filed a Motion for Clarification of the
Final Judgment Amount, ECF No. 426, which the Court construed as
a Motion to Alter or Amend the Judgment. The initial discussion
regarding the trailer issue took place at the Hearing on
Defendant AOE’s Motion. On October 5, 2018, the Court filed an
Order, ECF No. 445, regarding Defendant AOE’s Motion and Amended
Findings of Fact and Conclusions of Law, ECF No. 446 (“Amended
Findings and Conclusions”), which amended Plaintiff Barnes’s
judgment against in personam Defendant SHR and in rem Defendant
the Tehani. An Amended Judgment in the amount of $279,406.12 in
Plaintiff Barnes’s favor was entered on October 6, 2018. ECF
No. 447. Surprisingly, on November 2, 2018, Plaintiff Barnes
appealed this Amended Judgment. ECF No. 461.

In the Amended Findings and Conclusions, the Court stated that
Plaintiff Barnes was entitled to recover the Amended Judgment
entered in his favor from Defendants SHR and the Tehani and her
appurtenances. Amended Findings and Conclusions at 45.
Notwithstanding the foregoing, counsel for Plaintiff Barnes
stated in a Mediation Questionnaire filed with the Ninth Circuit
on November 15, 2018, which was filed in connection with
(Continued . . . .)

                                    3
Hearing, the Court raised Plaintiff Barnes’s concern that, in

response to his submission of proposed substitute custodian

documents, the Court had earlier noted in a Minute Order entered

on September 26 2018, ECF No. 440, that Plaintiff Barnes’s

Second Amended Complaint did not assert that the trailer on

which the Tehani has been secured was an appurtenance of the

vessel.



(Continued . . . .)
Barnes’s appeal of the Amended Judgment, and also stated at the
appurtenance Hearing held on November 29, 2018, that this Court
failed to state which defendants were on trial and which
defendants judgment was entered against.

As the Court explained in footnote 3 on page 2 of the Amended
Findings and Conclusions, Kris K. Henry was the sole owner and
manager of Defendant SHR. Defendant Henry was not a defendant
for purposes of the trial because he filed for Chapter 13
bankruptcy protection in 2014, see In re Kristin Kimo Henry,
Case No. 14-01475, and the Bankruptcy Court declined Plaintiff
Barnes’s request for leave to assert in personam, unsecured
claims against Defendant Henry or his bankruptcy estate. See In
re Sea Hawaii Rafting, LLC, Case No. 14-01520, Dkt. No. 300 at
13-14. That matter is currently on appeal before another
district judge in this district. See id. at Dkt. Nos. 301, 302.

As the Court explained in footnote 6 on page 17 of the Amended
Findings and Conclusions, AOE was joined as a party defendant
since the Tehani was sold to Defendant AOE by the Bankruptcy
Court. However, the Ninth Circuit held in Barnes that the
Bankruptcy Court did not have jurisdiction over the vessel and
that Plaintiff Barnes has a maritime lien on the vessel. 889
F.3d at 533 (“The bankruptcy court lacked jurisdiction to
adjudicate Barnes’s maritime lien because the admiralty court
had already obtained jurisdiction over the Tehani.”). The sale
of the vessel by the Bankruptcy Court was appealed, and on
remand the Bankruptcy Court avoided the sale of the vessel. See
In re Sea Hawaii Rafting, LLC, Case No. 14-01520, Dkt. Nos. 331,
343, 356.



                                4
          The Court then asked counsel for Defendant AOE whether

it would stipulate that the trailer constitutes an appurtenance.

Counsel for Defendant AOE declined to so stipulate, but

suggested that maybe the issue should be briefed.   After further

discussion, the Court stated that it was not going to rule on

the issue at that time.   The Court then asked counsel for

Plaintiff Barnes whether he had attempted to rent a trailer on

the Island of Hawai`i, or on Maui or O`ahu.   Counsel for

Plaintiff Barnes stated that his efforts to rent a trailer on

the Island of Hawai`i were unsuccessful, but that he would

endeavor to find a rental from the other islands.   The Court

stated that if counsel for Plaintiff Barnes’s efforts to rent a

trailer from the other islands were similarly unavailing, then

as a last resort he should file a motion asking this Court to

determine whether the trailer is an appurtenance of the vessel.

          Notwithstanding the foregoing, on October 2, 2018,

Plaintiff Barnes filed a Fourth Motion to Supplement Petition

for Writ of Mandamus before the Ninth Circuit.   Case No. 18-

72203, Dkt. No. 12.   In the supplemented Petition for Writ of

Mandamus, Plaintiff Barnes states that this Court had determined

the trailer is not an appurtenance.   Id.   The Court, in a Minute

Order entered on October 10, 2018, ECF No. 448, summarized the

foregoing and reiterated that Plaintiff Barnes should file a




                                 5
motion if he continued to be unsuccessful in finding a rental

trailer.

            On October 22, 2018, the Court entered another Minute

Order, ECF No. 453, where it directed Defendant AOE and

Plaintiff Barnes to brief the issue of whether the trailer on

which the Tehani has been secured is an appurtenance of the

vessel.    The Court required the parties to file their briefs by

noon on November 2, 2018.    Defendant AOE timely filed its brief

on November 2, 2018. ECF No. 457.     Just before noon on November

2, 2018 Plaintiff Barnes filed a Motion to Extend Time to file

his brief, which requested a twelve-hour extension in which to

file his brief and further stated that Plaintiff Barnes’s

counsel would be away on business in the Marshall Islands for

the next several weeks.    ECF No. 458.   In a Minute Order entered

that same day, the Court granted Plaintiff Barnes a twelve-hour

extension in which to file his brief.     ECF No. 459.    Plaintiff

Barnes filed his brief later that day.     ECF No. 460.    On

November 5, 2018, Plaintiff Barnes filed a Supplement to his

brief. ECF No. 462.   On November 8, 2018, the Court of Appeals

for the Ninth Circuit filed an order that stayed proceedings in

Plaintiff Barnes’s Petition for Writ of Mandamus pending this

Court’s ruling on the appurtenance issue.     Case No. 18-72203,

Dkt. No. 14.




                                  6
            On November 29, 2018, the Court held a Hearing on the

appurtenance issue.    At the Hearing, the Court directed the

parties to file Supplemental Briefs describing in detail the

manner in which the trailer is used on a daily basis, both at

the time of the incident and currently.      Defendant AOE and

Plaintiff Barnes filed their respective briefs on December 5,

2018, ECF Nos. 478, 477.

                             DISCUSSION

            The only question before the Court at this time is

whether the trailer upon which the vessel Tehani has been

secured is an appurtenance of the vessel to which Plaintiff

Barnes’s maritime lien attaches.       The parties have presented no

cases where courts found that a trailer is appurtenant to a

vessel, and the Court, through its research, has discovered

none.   Accordingly, it appears that this is a question of first

impression; however, because the appurtenance determination is

made on a case-by-case basis, the Court confines its analysis

and holding to the unique facts of this case.

            As is explained below, the Court holds that the

trailer is an appurtenance of the Tehani to which Plaintiff

Barnes’s maritime lien attaches on the basis of several

findings.    First, the trailer is part of the vessel’s usual

equipment; second, the trailer is essential to the operation and

mission of the vessel; third, the trailer is a necessary which


                                   7
provides towage by drawing the Tehani to and from the water; and

fourth the Bankruptcy Court both leased and subsequently sold to

Defendant AOE the Tehani together with its trailer.

           Prior to making its findings, the Court first sets

forth the applicable law.

           Under maritime law, a maritime lien arises against a

vessel for various liabilities, including claims for maritime

torts.   Thomas J. Schoenbaum, Adm. and Mar. Law, § 9-1 (6th ed.

2018).   It is well established that the failure to pay

maintenance and cure is a tort that gives rise to a maritime

lien for damages resulting from the failure to pay.    Cortes v.

Baltimore Insular Line, 387 U.S. 367, 370-71 (1932) (rev’d on

other grounds, Miles v. Apex Marine Corp., 498 U.S. 19 (1990)).

A maritime lien “attaches simultaneously with the cause of

action and adheres to the maritime property even through changes

of ownership until it is either executed through the in rem

legal process available in admiralty or is somehow extinguished

by operation of law.”   Schoenbaum, Adm. and Mar. Law, § 9-1.

           A vessel is defined as the “hull and engines, tackle,

apparel, and furniture of all kinds.”   The Augusta, 15 F.2d 727,

727 (E.D. La. 1920).    In addition to the vessel, maritime liens

also attach to the ship’s “usual equipment . . . and

appurtenances.”   The Great Canton, 1924 A.M.C. 1074, 1075 (S.D.

N.Y. 1924) (finding that an unattached chronometer was an


                                  8
appurtenance); Gowen, Inc. v. F/V Quality One, 244 F.3d 64, 67-

68 (1st Cir. 2001) (finding that a vessel’s fishing permits

constituted appurtenances).    The determination on what

constitutes an appurtenance is a factual inquiry that is made on

a case-by-case.    Schoenbaum, Adm. and Mar. Law, § 9-1.

Accordingly, the Court reiterates that its analysis is confined

to the unique facts of this case.

          Black’s Law Dictionary defines the word “appurtenance”

as “[s]omething that belongs or is attached to something else;

esp[ecially], something that is part of something else that is

more important.”    (10th ed. 2014).   In the maritime context, the

key inquiry into whether something is an appurtenance requires

the court to analyze whether the item is “essential to the

ship’s navigation, operation, or mission.”    Gowen, 244 F.3d at

67-68 (citing Gonzalez v. M/V Destiny Panama, 102 F. Supp. 2d

1353, 1354 (S.D. Fla. 2000); United States v. F/V Sylvester F.

Whalen, 217 F. Supp. 916, 917 (D. Me. 1963)).

          Courts are guided in their inquiry by longstanding

precedent.   In The Frolic, the court observed that “[t]he word

‘appurtenances’ must not be construed with a mere reference to

the abstract naked idea of a ship, for that which would be an

incumbrance to a ship one way employed would be an indispensable

equipment in another; and it would be a preposterous abuse to

consider them alike in such different positions.    You must look


                                  9
to the relation they bear to the actual service of the vessel”

in order to determine whether something is an appurtenance.      148

F. 921, 922 (internal quotation marks omitted) (citing The

Dundee, 1 Hag. Adm. 109 (1823)).

          When a ship is arrested, courts should compare “the

character of the property for which a sale exemption is sought

against the nature and mission of the subject vessel” when

determining whether certain property is an appurtenance.    Motor-

Svcs. Hugo Stamp, Inc. v. M/V Regal Empress, Case No.: 8:03-cv-

703-24MSS, 2003 U.S. Dist. LEXIS 28903, at *91 (M.D. Fla. May

20, 2003), aff’d, 165 F. App’x 837 (11th Cir. 2006).    If the

property is “necessary or beneficial” to the vessel, “the

property should remain with the vessel and be subject to the

Court’s in rem jurisdiction and the claims of traditional

maritime lienors.”   Id.   In determining whether something is an

appurtenance, courts may also consider whether treating it as

subject to a maritime lien “advances the objectives for which

such liens were created and, if so, whether there are overriding

objections to the contrary.”   Gowen, 244 F.3d at 68.

          Ultimately, the outcome-determinative issue appears to

be whether the property in question is “essential” or “necessary

for the mission” of the vessel.    Canaveral Port Auth. v. M/V

Liquid Vegas, No. 6:09-cv-1447-Orl-28DAB, 2009 WL 3347596, at *6

(M.D. Fla. Oct. 15, 2009) (finding that gaming equipment on a


                                  10
vessel that functioned as a “floating casino” was an

appurtenance).

            With this framework in mind, the Court begins its

analysis.

I.   The Trailer Is Part of the Tehani’s Usual Equipment

            A maritime lien arises not only against the vessel,

but also against its “usual equipment.”    See The Frolic, 148 F.

at 921.   Black’s Law Dictionary defines “equipment” as “[t]he

articles or implements used for a specific purpose or activity.”

(10th ed. 2014).

            The Court first notes that Plaintiff Barnes names as

the in rem defendant in his initial Complaint, First Amended

Complaint, and Second Amended Complaint, the “M/V TEHANI HA-

1629-CP, and her . . . equipment. . . .” (emphasis added).      ECF

Nos. 1, 91, and 349.    Therefore, if the trailer is part of the

vessel’s usual equipment, it is subject to Plaintiff Barnes’s

maritime lien.    To determine whether or not the trailer

constitutes part of the Tehani’s usual equipment, the Court must

consider the nature of the trailer and how it is used on a daily

basis.

            In Plaintiff Barnes’s Supplemental Brief regarding the

use of the trailer, he notes that at the time of the accident

the trailer was used at least twice a day in order to transport

the Tehani from Defendant Kris Henry’s (“Defendant Henry”) house


                                 11
to the Honohokohau Harbor, and later from the harbor back to

Defendant Henry’s house.    ECF No. 477 at 3.   The trailer was

also used to launch the Tehani into the water at the start of

each voyage and to remove the Tehani from the water when each

voyage was over.   Id.   Plaintiff Barnes’s Declaration, ECF No.

477-1, confirms that the trailer was used to remove the Tehani

from the water after each and every trip it took; in other

words, the trailer was not kept in the water between trips.

Plaintiff Barnes’s Decl. ¶ 11.    After each trip, the Tehani was

secured to the trailer and brought to a wash station where the

saltwater was rinsed off.    Id. ¶¶ 4(n), 11.   The trailer was

also used as storage for the Tehani at any time when it was not

in the water.   ECF No. 477 at 4.     Finally, the trailer was used

to tow the Tehani to the gas station on the harbor or at Costco

after each trip (or every other trip depending on ocean

conditions) in order to fuel the Tehani.     Plaintiff Barnes’s

Decl. ¶ 5.   Thus, it appears that the Tehani was attached to the

trailer the vast majority of every daily twenty-four-hour

period.

          Defendant Henry’s Declaration, ECF No. 476-1, notes

that the trailer that is currently used with the Tehani is not




                                 12
the same trailer that was used at the time of the accident; 2

however, Defendant Henry also states that the use of the

previous trailer at the time of the accident was similar to the

use of the current trailer.   Defendant Henry’s Decl. ¶ 2, 9.

Accordingly, the Court finds that Plaintiff Barnes’s account

regarding the use of the previous trailer is nevertheless

instructive in the Court’s appurtenance inquiry.

           In addition, it appears that because of the Tehani’s

physical dimensions and hull structure, the trailer that is used

in conjunction with the operation of the Tehani is quite unique.

Plaintiff Barnes’s Decl. ¶ 9.    The trailer is apparently so

unique, that it is difficult to acquire in the state of Hawai`i.

Plaintiff Barnes’s Decl. ¶ 10.    Indeed, counsel for Plaintiff

Barnes described the difficulties that he and Plaintiff Barnes

have faced in renting or purchasing a substitute trailer at the

Hearing on September 28, 2018 and at the Hearing on November 29,

2018.   The trailer is also used solely in connection with the

operation of the Tehani, and is not used to tow, store, or

secure any other vessels.   Plaintiff Barnes’s Decl. ¶ 9.




2 The fact that the trailer that is currently used with the
Tehani is not the same trailer that was used at the time of the
accident presents the issue of whether Plaintiff Barnes’s
maritime lien attaches to the current trailer. The Court
addresses this issue infra at Part IV.



                                 13
             Based upon the foregoing review of the ways in which

the trailer is used on a daily basis, as well as the unique

relationship between the Tehani and its trailer, it is

abundantly clear that the trailer is part of the Tehani’s usual

equipment.     Indeed, the trailer is used on a daily basis to

transport the Tehani to and from the harbor; to place the Tehani

into the water at the start of voyages and to remove the vessel

from the water when the voyages are over; to store the Tehani at

all times when it is not in the water; and for regular

maintenance of the Tehani, including the fueling and cleaning

that occurs after each voyage.     The Tehani and trailer

essentially function as a single unit.     Accordingly, the Court

finds that the trailer is a piece of the Tehani’s usual

equipment to which Plaintiff Barnes’s maritime lien attaches.

II.   The Trailer Is Essential to the Tehani’s Operation and
      Mission

           The Court next considers whether the Tehani’s trailer is

subject to Plaintiff Barnes’s maritime lien on the basis of

whether or not it is “essential to the ship’s navigation,

operation, or mission” such that it should deemed an

appurtenance of the vessel.     Gowen, 244 F.3d at 67-68.

      A.     Operation

             Defendant AOE argues that a trailer should not be

considered an appurtenance because it is not used during the



                                   14
Tehani’s operation on the water.        Defendant AOE’s Memorandum at

5.   The Court finds Defendant AOE’s argument unavailing.

           Although the trailer is not used aboard the Tehani

while it is operating on the water, it is well established that

property “need not be aboard the vessel in order to be an

appurtenance of the vessel.”      Stewart & Stevenson Svcs., Inc. v.

M/V Chris Way Macmillan, 890 F. Supp. 552, 562 (N.D. Miss. 1995)

(finding that propellers and tail shafts which were stored on

the shore and not yet installed on the vessel were essential to

its navigation and therefore appurtenances (citing United States

v. The Zarco, 187 F. Supp. 371, 373 (S.D. Cal. 1960) (finding

that an armature was appurtenant to a vessel even though it was

no longer aboard the ship))). 3    Accordingly, Defendant AOE’s

argument that the trailer should not be considered an

appurtenance because it is not used aboard the ship is without

merit.

           Defendant AOE’s argument also lacks merit because it

appears that the trailer is momentarily used in the water while

the Tehani is on the water.    Specifically, Plaintiff Barnes’s

declaration states that, in order to launch the Tehani, the

3 For additional examples of appurtenances that were not on board
a vessel, see The Great Canton, 1924 A.M.C. at 1075 (finding
that a chronometer on shore for repairs was an appurtenance of
the vessel); Caterpillar Fin. Svcs. Corp. v. 1178 Crab Pots,
2001 A.M.C. 1605, 1615 (D. Alaska 1999) (finding that unattached
crab pots were appurtenant to a fishing vessel).



                                   15
trailer was reversed into the water until the Tehani floated off

of the trailer bed.   Plaintiff Barnes’s Decl. ¶ 4(f).   Thus, the

trailer is used in the water in connection with the operation of

the Tehani.

           Furthermore, the trailer is undoubtedly essential to

the operation of the Tehani.   In order to operate safely, the

Tehani must be maintained and supplied with gasoline and rinsed

of seawater after each trip.   The Tehani is secured upon the

trailer while the crew accomplishes these basic maintenance

tasks.   The trailer is also essential to the operation of the

Tehani because the vessel needs to be stored in a safe place

when it is not in the water—a function that the trailer serves. 4

The trailer is also essential to the operation of the Tehani

because it is used to launch the Tehani into the water for each

trip and to retrieve the Tehani from the water when each trip

concludes.

           Defendant AOE argues that this Court should not find

that the trailer is an appurtenance because to do so would

create a “slippery slope” regarding what constitutes an

appurtenance.   Defendant AOE’s Memorandum at 3.   Specifically,

Defendant AOE posits that if the trailer is an appurtenance,

4 Without a trailer, the Tehani would have to be kept in the
water at the harbor which apparently is a very expensive and
uncommon method of storage for vessels such as the Tehani.
Plaintiff Barnes’s Decl. ¶ 11.



                                16
then “the truck which tows the trailer is also an appurtenance,

because the trailer cannot be used without the truck.”    Id.

Defendant AOE’s argument is unavailing for several reasons.

          First, contrary to Defendant AOE’s assertion, the

trailer is often used without the truck.    As discussed, the

trailer serves as storage for the Tehani whenever vessel is not

in the water.   Given that trucks serve numerous other

transportation functions, the Court finds it unlikely that the

truck is attached to the trailer at all times, especially when

it is used for storage.   It would appear that the truck is only

used with the trailer when the Tehani is moved from place to

place on land and when it is trailered into and out of the

water, which represents only    part of the time that the vessel

spends attached to the trailer.

          Second, unlike the trailer, the use of the truck is

not specific to the Tehani.    Indeed, the truck can be used in

connection with any trailer or vessel and serves many non-

maritime functions.   This trailer, on the other hand, is used

solely in connection with the operation of the Tehani because

the design of the trailer is uniquely suited to the Tehani’s

dimensions and hull structure.    It does not appear that the

truck and the Tehani enjoy a similarly unique relationship

because unlike the trailer, any vehicle with a tow rig could be

used in connection with the operation of the Tehani.


                                  17
            Finally, while Defendant AOE’s “slippery slope”

concern is a legitimate one, the Court reiterates that

appurtenance inquiries are conducted on a case-by-case basis,

and that the Court’s analysis is confined to the unique facts of

this case.    For these reasons, the Court rejects Defendant AOE’s

argument.

            Defendant AOE correctly notes that the definition of

appurtenance is not so broad as to include any object that has

some logical connection to the use of the vessel.    Defendant

AOE’s Memorandum at 5.    Here, however, the trailer that is used

in conjunction with the Tehani has more than simply a logical

connection.    The trailer is essential to the Tehani’s operation,

because without the trailer, the Tehani literally cannot operate

on the water.    By definition, therefore, the trailer is

“essential to the vessel’s . . . operation . . . .”    Gowen, 244

F.3d at 67-68.

            For the foregoing reasons, the Court finds that the

trailer is essential to the operation of the Tehani and,

therefore, is an appurtenance of the vessel to which Plaintiff

Barnes’s maritime lien attaches.

     B.     Mission

            Defendant AOE also argues that the trailer is not

essential to the Tehani’s mission of “serv[ing] passengers on

the water.”    Defendant AOE’s Memorandum at 5.   The Court rejects


                                 18
this argument for substantially the same reasons it rejected

Defendant AOE’s argument that the trailer was not essential to

the operation of the Tehani.

            In his Supplemental Brief, Plaintiff Barnes more fully

characterizes the nature of the Tehani’s mission.    Plaintiff

Barnes states that the mission of the Tehani is to take

“customers out to sea for swimming, snorkeling and other

recreational activities.”    Plaintiff Barnes’s Supplemental Brief

at 3.

            The parties appear to agree that the Tehani’s mission

is to take passengers out on the water for recreational tours.

The trailer is essential to the Tehani’s mission because the

trailer is used to place the Tehani into the water in order to

embark on these tours, and to draw the Tehani out of the water

after when the tours end.    The other functions that the trailer

serves, such as storage when the vessel is not in the water and

securing the vessel during regular maintenance, are also

critical to the mission of the vessel.    Without the trailer the

Tehani could not fulfill its mission of providing passengers

with safe recreational tours.

            Accordingly, the Court finds that the trailer is

essential to the Tehani’s mission and, therefore, the trailer is

an appurtenance to which Plaintiff Barnes’s maritime lien

attaches.


                                 19
     C.    Navigation

           Plaintiff Barnes argues that the trailer is essential

to the navigation of the vessel and, therefore, is also an

appurtenance on that basis of the analysis.   Specifically,

Plaintiff Barnes argues that the trailer momentarily aids the

Tehani in its navigation as it carries the vessel down the ramp

into the water, at which point the Tehani floats off of the

trailer.   Plaintiff Barnes’s Supplemental Brief at 5.

           The Court finds that this argument is unpersuasive.

Instrumentalities which are essential to a vessel’s navigation

include things like propellers, tail shafts, and engines.     See

M/V Chris Way MacMillan, 890 F. Supp. at 562. (finding that

propellers and tail shafts were essential to the vessel’s

navigation); Gonzalez, 102 F. Supp. 2d at 1357 (finding that two

engines were essential to the vessel’s navigation).

           Unlike an engine or a propeller, which aid a vessel in

navigation across the water, the Tehani’s trailer does not aid

in the vessel’s navigation.   Nevertheless, the analysis courts

use to determine whether something is an appurtenance of a

vessel is disjunctive.   The object need only be essential to the

vessel’s navigation, operation, or mission.   Accordingly,

because the Court has already determined that the trailer is

essential to both the Tehani’s operation and mission, as well as

part of the vessel’s equipment, the fact that Court finds the


                                20
trailer is not essential to the Tehani’s navigation has no

bearing on the Court’s conclusion that the trailer is an

appurtenance of the Tehani.

III. The Trailer Provides the Tehani with a Necessary in the
     Form of Towage

           Another argument supporting the proposition that the

trailer is an appurtenance is that it provides towage for the

Tehani.   Although there are numerous situations in which

maritime liens arise under the general maritime law, maritime

liens are also a creature of statute.   Specifically, 46 U.S.C. §

31342 provides that persons providing “necessaries to a vessel

on the order of the owner or a person authorized by the owner”

have maritime liens on the vessel.   See Bunker Holdings Ltd. v.

Yang Ming Liberia Corp., 906 F.3d 843, 845 (9th Cir. 2018)

(holding that a bunker supplier was entitled to a maritime lien

if it provided necessaries to the vessel on the order of the

vessel’s owner or a person authorized by the owner).    The word

“necessaries” is defined as including “repairs, supplies,

towage, and the use of a dry dock or marine railway.”    46 U.S.C.

§ 31301 (emphasis added).

           Black’s Law Dictionary defines “towage” as “the act or

service of towing ships and vessels, usu[ally] By means of a

small vessel called a tug.”   (10th ed. 2014).   An earlier

edition of Black’s Law Dictionary provides a more elaborate



                                21
definition, which includes “[t]he drawing of a ship or barge

along the water by another ship or boat, fastened to her, or by

men or horses, etc., on land.”   (4th ed. 1951).   This definition

is instructive because it shows that towage need not be rendered

by a tug boat, and that the instrumentality providing towage can

be land-based.   See Ryan v. Hook, 34 Hun. (N.Y.) 185, 189 (1884)

(“it clearly cannot make any difference as to [vessels’]

liability for wharfage whether they are propelled by steam or

sails of their own, or by tugs, or horse or mule power” (quoting

Ex parte Easton, 95 U.S. 68, 74 (1877))).

          Here, the trailer provides a “necessary” under 46

U.S.C. § 31301 in the way of “towage” for the Tehani; that is by

towing or drawing the vessel from its storage site into and out

of the ocean in the course of the vessel’s daily operations, the

Tehani’s trailer is analogous to the function of a tug and the

services which the trailer provides are analogous to towage.

Like a tug that tows a barge from a harbor into the open ocean

at the start of a voyage, and then back into the harbor upon the

voyage’s end, the Tehani’s trailer similarly guides the vessel

into and out of the water as each of its tours commences and

concludes.   While Plaintiff Barnes obviously is not seeking a

lien for the provision of necessaries pursuant to 46 U.S.C. §

31342 for towage services; nevertheless, because the trailer




                                 22
provides the Tehani with a necessary in the form of towage, the

Court finds that the trailer is an appurtenance of the vessel.

IV.      The Bankruptcy Court Leased and Subsequently Sold to
         Defendant AOE the Tehani Together with Its Trailer

              Defendant AOE argues that the trailer should not be

considered an appurtenance of the vessel because it is the

property of Defendant AOE, and not the property of Defendant

SHR. 5    Defendant AOE’s Memorandum at 5-6.   Defendant AOE further

argues that because there is no judgment against Defendant AOE,

the trailer is not subject to execution like other property of a

judgment debtor would be.      Id. at 6.   The Court finds that

Defendant AOE’s arguments are unpersuasive.




5 The Court notes that as of December 6, 2018, the trailer and
vessel are again owned by Defendant SHR. On that date, the
Bankruptcy Court filed a Memorandum of Decision on Remanded
Issues that addressed several issues remanded from the Ninth
Circuit. These issues are (1) whether Plaintiff Barnes had
prudential standing to seek a stay of the sale of the Tehani;
(2) if Plaintiff Barnes had standing, whether the Bankruptcy
Court lacked jurisdiction to authorize the sale; and (3) whether
the sale of the Tehani should be avoided. In re Sea Hawaii
Rafting, LLC, Case No. 14-01520, Dkt. No. 356 at 4. The
Bankruptcy Court determined that the sale should be avoided and
set aside the Sale Order authorizing the sale. Id. at 10-11.
However, the Court notes that on December 10, 2018, Plaintiff
Barnes nevertheless appealed the Bankruptcy Court’s order. Id.
at Dkt. No. 364. Regardless of the sale and its subsequent
avoidance, the Bankruptcy Court’s actions did not dispose of
Plaintiff Barnes’s maritime lien. Barnes, 889 F.3d at 535.
Accordingly, the fact that Defendant SHR now owns the Tehani
again in no way affects Plaintiff Barnes’s maritime lien or the
Court’s analysis.



                                   23
          Moreover, Defendant AOE’s argument regarding the

judgment now appears to be moot given the fact that the

Bankruptcy Court avoided the sale of the Tehani.   Regardless,

Defendant AOE’s argument is misguided because Plaintiff Barnes’s

is seeking to execute his maritime lien on the Tehani; Plaintiff

Barnes is not seeking to execute his judgment against Defendant

SHR.

          Furthermore, the fact that the Bankruptcy Court first

leased and then sold the Tehani together with its trailer

undercuts Defendant AOE’s argument that the trailer is not

essential to the Tehani’s operation and mission.   As the Court

has discussed at length above, without the trailer Defendant AOE

could not operate the Tehani in connection with its recreational

tour business.   The Bankruptcy Court leased and then sold the

Tehani and its trailer as a unit, which strengthens the argument

that the trailer is an appurtenance of the vessel.

          A final issue related to the Bankruptcy Court’s lease

and subsequent sale of the Tehani concerns a factual question

that arose after the Court requested supplemental briefing on

the appurtenance issue.   In his Declaration, Defendant Henry

states that the current trailer used in conjunction with

operation of the Tehani is not the same trailer that was

involved in the accident.   Defendant Henry’s Decl. ¶ 2.

Defendant Henry further states that the current trailer “was


                                24
purchased at some point in that [sic] last several years but I

am not sure exactly when.”    Defendant Henry’s Decl. ¶ 4.   It is

unclear, based on the Court’s review of the record in the

bankruptcy proceedings, which trailer was leased and

subsequently sold to Defendant AOE.    However, the record does

indicate that the vessel and trailer were first leased to

Defendant AOE on March 17, 2016, and then sold to Defendant AOE

on May 9, 2016.    Case No. 14-01520, Dkt. Nos. 142, 185.    Because

Defendant Henry states that the current trailer was purchased

“in the last several years” it appears highly likely that the

bankruptcy court leased and then sold the current trailer to

Defendant AOE.

            Although the current trailer was not involved in the

accident, the Court finds that distinction makes no difference

as to whether Plaintiff Barnes’s maritime lien attaches to the

trailer.    As the Court has determined, the trailer is both part

of the Tehani’s usual equipment and appurtenant to the vessel.

Because Plaintiff Barnes’s maritime lien attaches to the vessel,

its usual equipment, and appurtenances, the fact that this

particular trailer was not in use at the time of the accident in

no way makes it less a part of the Tehani’s usual equipment or

an appurtenance to which Plaintiff Barnes’s maritime lien

attaches.




                                 25
            Case law supports the Court’s position.    Gonzalez v.

M/V Destiny Panama was a case involving a seaman who was injured

aboard a ship on March 27, 2000 who later died of his injuries.

No. 00-1690-CIV, 2002 WL 31962167, at *2 (S.D. Fla. Sept. 30,

2002).    The representative of the seaman’s estate filed suit

against the vessel in rem, and the vessel was arrested on May

17, 2000.    Gonzalez, 102 F. Supp. 2d at 1353.   In April 2000

(after the accident but before the vessel was arrested) the

owner purchased two replacement engines for the vessel which

were not installed on the ship at the time of arrest.      Id. at

1354.    Notwithstanding the fact that the replacement engines

were purchased after the accident took place and were never

installed on the ship, the court held that the engines were

appurtenances of the vessel.    Id. at 1357.

            Accordingly, the Court finds that the fact that the

Tehani’s current trailer was purchased after the accident took

place in no way affects its conclusion that the trailer is an

appurtenance of the Tehani to which Plaintiff Barnes’s maritime

lien attaches.

                             CONCLUSION

            For the foregoing reasons, the Court finds that the

trailer on which the Tehani is secured is a piece of the

Tehani’s usual equipment and an appurtenance of the vessel to

which Plaintiff Barnes’s maritime lien attaches.      Thus, the


                                 26
trailer is subject to arrest by the United States Marshals on

the basis of this Court’s Amended Order Authorizing Issuance of

Warrant for Maritime Arrest dated September 27, 2018.             ECF No.

441.

            In order to proceed with the arrest of the vessel,

Plaintiff Barnes would need to file amended proposed substitute

custodian documents in accordance with the instructions set

forth in the Court’s Minute Order dated September 26, 2018,

including reference to the trailer.         ECF No. 440.



            IT IS SO ORDERED.

            DATED:   Honolulu, Hawai`i, December 13, 2018.




                                ________________________________
                                Alan C. Kay
                                Sr. United States District Judge




Barnes v. Sea Hawai`i Rafting, LLC, Kris Henry, M/V Tehani, et al., Civ. No.
13-00002 ACK-RLP, Order.


                                     27
